      Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

 THE GLYNN ENVIRONMENTAL
 COALITION, INC. AND CENTER FOR A
 SUSTAINABLE COAST, INC.,

        Plaintiffs,
                                                                CIVIL ACTION FILE
 v.                                                               NO. 2:19-CV-50

 SEA ISLAND ACQUISITION, LLC,

        Defendant.


             BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS



       COMES NOW, Defendant SEA ISLAND ACQUISITION, LLC (hereinafter

“Defendant” or “Sea Island”), and pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) and S.D. Ga.

L.R. 7.1 submits this its Brief in Support of its Motion to Dismiss Plaintiffs’ Complaint, in

support of which it relies upon all pleadings of record, and respectfully shows the following:

I.     INTRODUCTION AND BACKGROUND

           A. NATURE OF THE CASE AND PARTIES.

       This is an attempted citizen suit brought under the provisions of the Clean Water Act

(“CWA”), 33 U.S.C.A. §§ 1251 et seq. Plaintiffs, The Glynn Environmental Coalition, Inc., and

The Center for a Sustainable Coast, Inc., are nonprofit organizations interested in protecting

coastal wetlands. (Doc. 1, ¶¶ 27-28.) Defendant Sea Island Acquisition, LLC is a company which

applied for and received a permit from the U.S. Army Corps of Engineers to fill jurisdictional

waters on St. Simons Island, Georgia, which fill is the subject of this action.



                                                  1
      Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 2 of 17



             B. ALLEGATIONS IN THE COMPLAINT.

        Taking the factual allegations in the Complaint as true,1 the facts as pled are as follows:

In January 2013, Sea Island applied to the U.S. Army Corps of Engineers (“the Corps”) under

Nationwide Permit 39 (“NWP 39”)2 for authorization to fill less than one-half acre of wetland

near its hotel on St. Simons Island, Georgia (“the site”). (Complaint, Doc. 1, ¶ 2.) The Corps

authorized the project in February 2013, by issuing a nationwide permit under Section 404 of the

CWA. (Id., ¶ 3.)

        The site of the project on St. Simons Island comprises a combination of upland and

wetland, with heavy tree growth and dense underbrush. (See Doc. 1-8, p. 8 (overhead view of

site); Id., pp. 12-13 (photos of upland and wetland areas on-site).) At the site, Sea Island used fill

dirt to enlarge the existing upland area, by .49 acres (“the fill”), all of which was then stabilized

with grass. (See Doc. 1-5, p. 2; see also Doc. 1, ¶ 7.)

        Plaintiffs are two nonprofit organizations whose stated interests, and those of their

members living near to the site, are to protect and maintain the health of coastal Georgia and its

adjoining wetlands. (Doc. 1, ¶ 30-34.) The essence of Plaintiffs’ claims are not that Sea Island

discharged pollutants or otherwise damaged the wetlands or environment at the site without a

permit; but rather (1) that Sea Island’s permit required Sea Island to construct a commercial

structure on the fill (Doc. 1, ¶ 4); (2) that, having failed to construct a building on the fill, Sea

Island is in violation of the permits issued – and, by extension, section 301 of the CWA (Id.,

¶¶ 8-9); and (3) that Sea Island asserted that it would build the commercial building on the fill in


1
 See Bell Atlantic Corporation, et al. v. Twombly, et al., 550 U.S. 544, 555 (2007).
2
  NWP’s are categories of permits issued by the Corps for various activities that have been determined to have no
more than minimal individual and cumulative adverse environmental effects. 33 C.F.R. § 323.2(h)(1). NWP 39
authorizes a fill of less than .5 acre of non-tidal wetlands in connection with commercial and institutional
developments. See [https://usace.contentdm.oclc.org/utils/getfile/collection/p16021coll7/id/6767], at p. 6.


                                                       2
     Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 3 of 17



order to circumvent the arduous public comment and other requirements necessary for an

individual permit, and obtain a nationwide permit instead (Id. at ¶¶ 16-23, 92, 133). However,

despite repeated inquiries by or on behalf of the Plaintiffs, the Corps has determined to take no

action against Sea Island for any alleged noncompliance with its permit for the fill. (Doc. 1,

¶ 26.)

         Plaintiffs claim they have been harmed by being denied the opportunity to participate in

the public comment process required for individual permits under the CWA, which public

comment is not required for nationwide permits. (Doc. 1, ¶¶ 35, 38, 45, 49, 52.) They also claim

that Sea Island’s fill has destroyed a natural barrier that protects Dunbar Creek, a small body of

water downstream from the site, which Plaintiffs’ members use for recreational activities. (Id.,

¶¶ 39-42.) Plaintiffs do not, however, plead that either the environmental or aesthetic integrity of

Dunbar Creek, or Plaintiffs’ members’ ability to recreate there, have been impinged upon in any

particular way; instead, they claim in conclusory fashion that Dunbar Creek has been “harmfully

impacted” and that their members’ “future enjoyment” of recreational activities are “potentially”

in jeopardy. (Id., ¶ 44.) Plaintiffs do not claim that Sea Island filled more than was authorized by

the permit or otherwise violated the terms of NWP 39, except for the fact that the company has

not, to date, constructed a commercial or industrial building on the fill.

         Plaintiffs attempt to state six (6) causes of action, in three (3) categories: that Sea

Island’s fill constitutes an illegal “discharge” into United States waters in violation of the CWA

(Counts 1, 2, 4, and 6, Doc. 1, ¶¶ 149-159, 164-167, 177-180); noncompliance with NWP 39

(Count 3, Id., ¶¶ 160-163); and that Sea Island’s permit is void ab initio because of

misrepresentations about its purposes in constructing the fill (Count 5, Id., ¶¶ 168-176).




                                                  3
       Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 4 of 17



II.     STANDARD ON MOTION TO DISMISS

        In considering a motion to dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6), a district court must construe the complaint in the light most favorable to the plaintiff

and accept all well-pled facts alleged in the complaint as true. Sinaltrainal v. Coca-Cola Co., 578

F.3d 1252, 1260 (11th Cir. 2009). To survive a motion to dismiss, the complaint must include

enough facts to raise a right to relief above the speculative level. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 127 S.Ct. 1955 (2007). The complaint must allege enough facts to state a

claim to relief that is plausible on its face, meaning that the factual content allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged. Speaker v.

U.S. Dept. of Health & Human Servs., 623 F.3d 1371, 1380 (11th Cir. 2010).

        When faced with a motion to dismiss for lack of subject matter jurisdiction under Fed. R.

Civ. P. 12(b)(1), it is the plaintiff’s burden to prove facts which show jurisdiction exists over its

claim. Lee v. United States, 361 F.Supp.3d 1306 (S.D. Ga. 2019).

III.    ARGUMENT AND CITATION OF AUTHORITY

           A. PLAINTIFFS HAVE NO RIGHT TO INSTITUTE A PRIVATE CITIZEN SUIT AGAINST
              SEA ISLAND BECAUSE THE PROVISION OF THE CWA UNDER WHICH SEA
              ISLAND RECEIVED ITS GENERAL NATIONWIDE PERMIT FROM THE ARMY
              CORPS OF ENGINEERS CONTAINS NO PROVISION FOR CITIZEN SUITS.

        The CWA provides for citizen suits to be brought by people on their own behalf against

persons or entities who are allegedly in violation of the CWA. See 33 U.S.C.A. § 1365(a).

However, these citizen suits may only be instituted in certain circumstances and against certain

entities and for specific types of violations. A citizen may sue “the Administrator [of EPA],” and

then only where there is an alleged failure of the Administrator to perform a non-discretionary

act or duty under the CWA. 33 U.S.C.A. § 1365(a)(2). A citizen suit may be brought against a

person or entity who violates an “effluent standard or limitation” or who violates an order issued

                                                 4
     Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 5 of 17



by “[t]he Administrator or a State” with respect to an effluent standard or limitation. 33 U.S.C.A.

§ 1365(a)(1). Consequently, Plaintiffs may only bring a citizen suit against Sea Island for

violation of an effluent standard or limitation, or for violating an order dealing with the same,

pursuant to 33 U.S.C.A. § 1365(a)(1). Plaintiffs do not allege anywhere in their Complaint, as a

basis for their suit, that Sea Island violated any order of the EPA Administrator or of the State.

(See generally Doc. 1.)

       33 U.S.C.A. § 1365(a), allows citizen suits for permits issued under certain sections of

the CWA, to wit: §§ 1311(a), 1311, 1312, 1316, 1317, 1322(p), 1341, 1342, and 1345(d).

Nowhere does this section authorize citizen suits related to a permit issued by the Corps under 33

U.S.C.A. § 1344, which is what the instant action concerns. As Plaintiffs plead, the permit under

which Sea Island proceeded, NWP 39, is a general permit for dredged or fill material under

Section 404 of the Clean Water Act, issued pursuant to 33 U.S.C.A. § 1344. (See Doc. 1, ¶ 5).

This provision-- 33 U.S.C.A. § 1344(e) --is an entirely separate provision of law from that

governing citizen suits for violations of effluent standards and of orders from the EPA

Administrator under 33 U.S.C.A. § 1365(a). These general permits are not issued by the EPA,

but by the Secretary of the Army. Accord 33 U.S.C.A. § 1344(e)(1) (detailing issuance of

general permits by “the Secretary”) with 33 U.S.C.A. § 1344(d) (defining “Secretary” as “the

Secretary of the Army, acting through the Chief of Engineers”). Unlike 33 U.S.C.A. § 1365(a),

there is no provision for a citizen suit under the general permit provisions of 33 U.S.C.A. §

1344(e) for permits issued by the Corps in particular, nor in 33 U.S.C.A. § 1344 as a whole.

       Had Congress intended to provide for citizen suits to be brought regarding general

permits issued by the Secretary of the Army under 33 U.S.C.A. § 1344(e), it would have enacted

legislation to say so, as it did for effluent limitations and orders of the EPA Administrator in 33



                                                5
     Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 6 of 17



U.S.C.A. § 1365(a). But it specifically chose not to do so, and Plaintiffs cannot lift the citizen

suit authorization from the latter and set it down in the former so as to create a vehicle for their

own lawsuit. As the United States Supreme Court has “stated time and again[,](...) courts must

presume that a legislature says in a statute what it means and means in a statute what it says

there.” United States Department of Defense v. FLRA, 510 U.S. 487, ---, 114 S.Ct. 1006, 1016

(1994) (quoting Connecticut National Bank v. Germain, 503 U.S. 249, 253-54 (1992). Having

excluded activities under 33 U.S.C.A. § 1344, from citizen suits, it must be presumed that

Congress did not intend to include suits for alleged violation of 33 U.S.C.A. § 1344 permits, and

therefore it did not intend to authorize citizen suits for violations of those permits See, e.g.

Reyes-Fuentes v. Shannon Produce Farm, Inc., 671 F.Supp.2d 1365, 1369 (S.D. Ga. 2009)

(quoting Allstate Life Ins. Co. v. Miller, 424 F.3d 1113, 1116 n. 3 (11th Cir. 2005) (“[W]here the

legislature has included certain exceptions to [a statute], the doctrine of expressio unis est

exclusio alterius counsels against judicial recognition of additional exceptions.”); United States

v. Koonce, 991 F.2d 693, 698 (11th Cir. 1993) (“The canon of statutory construction that the

inclusion of one implies the exclusion of others is well-established.”).

       This was addressed directly in the Fifth Circuit case of Atchafalaya Basinkeeper v.

Chustz, 682 F.3d 356 (5th Cir. 2012). In that matter, the defendant secured a permit issued by

the Corps under 33 U.S.C.A. § 1344, and the plaintiffs brought a citizen suit under 33 U.S.C.A.

§ 1365 alleging defendant violated the conditions of that permit. Atchafalaya, supra, 682 F.3d at

357. The District Court dismissed the case after determining that the CWA does not allow

citizen suits to enforce the conditions of a § 1344 permit. The Court of Appeals affirmed, noting

that, if Congress had intended to allow citizen suits for § 1344 permit violations, it would have

done so explicitly, and it had not done so. Id. at 359. See also Verdier v. Bost, No. C18-5043



                                                 6
     Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 7 of 17



BHS, 2018 WL 4335626, at *3 (W.D. Wash. Sept. 11, 2018) (“Moreover, if Defendants had

specifically obtained a § 404 permit issued by the Corps, the Court agrees that a violation of that

permit would likely not be redressable by citizen plaintiffs.”).

       Since there is no provision for a citizen suit for a § 1344 violation in the CWA, and this

matter involves an alleged § 1344 violation, Plaintiffs simply cannot bring a citizen suit, and

their claims must fail.

           B. PLAINTIFFS HAVE NO RIGHT TO INSTITUTE A PRIVATE CITIZEN SUIT AGAINST
              SEA ISLAND UNDER SECTION 401 OF THE CWA BECAUSE SEA ISLAND IS
              OPERATING PURSUANT TO A PERMIT.

       To establish a CWA violation under section 401, Plaintiffs must prove that (1) there has

been a discharge (2) of a pollutant (3) into the waters of the United States (4) from a point source

(5) without a permit. See Parker v. Scrap Metal Processors, Inc., 386 F.3d 993, 1008 (11th Cir.

2004). The Complaint fails to sufficiently plead all five elements of a claim; in fact, Plaintiffs

have specifically alleged that the discharge was done pursuant to a permit.

       Simply put, Sea Island did in fact secure a permit for the fill at the site at issue from the

Corps, and Plaintiffs attached that permit as part of their Complaint. (See Doc. 1-1, Plaintiffs’

Exhibit A.) Sea Island timely placed the fill and mitigated its impact. (See Doc. 1-1, Plaintiffs’

Exhibit B.) Further, Plaintiffs do not allege any issues with how Sea Island placed the fill.

Plaintiffs therefore cannot establish that Sea Island did not have a permit, and therefore cannot

state a claim for relief under the CWA.

           C. EVEN IF PLAINTIFFS HAD OTHERWISE MET THEIR PLEADING REQUIREMENTS,
              SEA ISLAND IS NOT IN VIOLATION OF ITS PERMIT.

       At the heart of the Complaint is the assertion that Sea Island is in violation of its permit

under NWP 39. (See Doc. 1, ¶¶ 160-163.) But the terms and conditions of the permit, and the




                                                 7
     Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 8 of 17



findings of the Corps, as they are attached to the Complaint, show on their faces that there is no

such violation.

       As a condition of the permit, Sea Island was required to meet certain conditions, such as

purchasing mitigation credits, which it did. (See generally Doc. 1-8.) If there had been any

violation of a condition – which there wasn’t – it was within the Army Corps of Engineers’

authority to determine whether Sea Island’s fill violated the permit. See Avoyelles Sportsmen's

League, Inc. v. Marsh, 715 F.2d 897, 916 (5th Cir. 1983) (Congress validly delegated authority

to Corps by giving it jurisdiction under the CWA to “all waters of the United States” and

granting it discretion in considering multiple factors in reviewing an application for a dredge-

and-fill permit). The Corps made its determination when, in 2016, it determined that Sea Island’s

intention to build a future structure on the fill satisfied the conditions of the permit, and therefore

Sea Island was not in violation. (See Doc. 1-5, p. 1, Exhibit E.) Sea Island filled the area in the

applicable time limit, and contrary to Plaintiff’s contention, there is no time limit on completing

the structure. Id. (“The applicant has not built any structure to date, has filled within the

allowable footprint and has stated that they plan to build the authorized structures in the future.

Based on all information provided and with the advice of the OC, the Corps have concluded that

SAS-2013-00045 is presently in compliance with the previously authorized NWP 39 verification.

All future work associated with the project site must be constructed in accordance with the

information submitted…”). Activities in wetlands pursuant to a nationwide permit must be

carried out prior to expiration of the nationwide permit. There is no argument by Plaintiffs that

the work in wetlands was not completed within the time limits in the NWP 39. However, there is

no requirement that the planned commercial or industrial building must be constructed within

any given time period, and Plaintiffs have not identified any such deadline.



                                                  8
     Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 9 of 17



       The Corps also verified that any erroneous information in the permitting process had no

bearing on the Corps’ approval of the permit. (Doc. 1-4, p. 1, Exhibit D.)

       Consequently, there is no set of facts on the basis of the allegations as pled by which

Plaintiffs could show a violation of an applicable permit under the CWA, and Plaintiffs’ claims

should be dismissed.

           D. PLAINTIFFS LACK STANDING TO SUE BECAUSE THEY FAIL                     TO   PLEAD   AN
              “INJURY-IN-FACT.”

       To demonstrate standing, Plaintiffs must show (1) an “injury in fact” that is (a) concrete

and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the injury is

fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed to

merely speculative, that the injury will be redressed by a favorable decision. Friends of the Earth,

Inc. v. Laidlaw Environmental Servs., 528 U.S. 167, 180–81, 120 S.Ct. 693, 145 L.Ed.2d 610

(2000); Black Warrior Riverkeeper, Inc. v. U.S. Army Corps of Eng'rs, 781 F.3d 1271, 1278–80

(11th Cir. 2015). As entities, as opposed to being themselves private citizens, Plaintiffs have

standing to sue on behalf of their members only if their members would have standing to sue in

their own right, the interests at stake are germane to Plaintiffs’ purposes, and neither the claim

asserted nor the relief requested requires the participation of Plaintiffs’ members in the

action. Friends of the Earth, 528 U.S. at 181, 120 S.Ct. 693; Black Warrior Riverkeeper, 781

F.3d at 1278–80. Plaintiffs’ individual members, for the following reasons, have no standing to

sue; and so, neither do the corporate Plaintiffs themselves.

       To establish standing to sue under Article III, a plaintiff must plead “a concrete injury

even in the context of a statutory violation.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549, 194

L. Ed. 2d 635 (2016), as revised (May 24, 2016). The mere fact that a statute creates a cause of

action “does not mean that a plaintiff automatically satisfies the injury-in-fact requirement

                                                 9
    Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 10 of 17



whenever a statute grants a person a statutory right and purports to authorize that person to sue to

vindicate that right.” Id. “[D]eprivation of a procedural right without some concrete interest that

is affected by the deprivation … is insufficient to create Article III standing.” Summers v. Earth

Island Inst., 555 U.S. 488, 496, 129 S. Ct. 1142, 1151, 173 L. Ed. 2d 1 (2009). With regard to

citizen suits under 33 U.S.C.A. § 1365(a), if a plaintiff cannot establish Article III standing to

sue, then the court lacks jurisdiction over the matter. Steel Co. v. Citizens for a Better Env't, 523

U.S. 83, 115, 118 S. Ct. 1003, 1022, 140 L. Ed. 2d 210 (1998); Upper Chattahoochee

Riverkeeper Fund, Inc. v. City of Atlanta, 953 F.Supp. 1541, 1552 (N.D. Ga. 1996) (standing to

sue under Section 505 of the CWA is an issue of subject matter jurisdiction).

       In the context of environmental legislation, a generalized or abstract “ecosystem nexus,”

under which a person who uses any part of a contiguous ecosystem may be considered adversely

affected by an activity, does not provide a sufficient basis for standing to challenge the activity.

Lujan v. Defs. of Wildlife, 504 U.S. 555, 565, 112 S. Ct. 2130, 2139, 119 L. Ed. 2d 351 (1992).

Rather, a plaintiff claiming injury from environmental damage must use the area actually

affected by the challenged activity, not an area roughly “in the vicinity” of it. Lujan v. Nat’l

Wildlife Federation, 497 U.S. 871, 887-889 (1990).

       Those matters where this Court and its sister courts within the Eleventh Circuit have

found an injury-in-fact sufficient to confer standing to bring a citizen suit under 33 U.S.C.A.

§ 1365(a) all have a common thread: that the allegations of harm contained something more than

the mere existence of an alleged pollutant or danger to the environment, and factual assertions of

specific harms more imminent than the possibility of future damage. See, e.g., Jones Creek

Inv'rs, LLC v. Columbia Cty., Ga., 98 F.Supp.3d 1279, 1297 (S.D. Ga. 2015) (holding that

conclusory allegations and general averments that organization’s members use unspecified



                                                 10
    Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 11 of 17



portions of a large tract of territory are insufficient to overcome a standing challenge; allegations

will be sufficient to satisfy injury-in-fact where affidavits and evidence assert that defendant’s

conduct and members’ concerns about that conduct “directly affects” the members’ recreational,

aesthetic, and economic interests); City of Mountain Park, Georgia v. Lakeside at Ansley, LLC,

No. CV 1:05-2775-CAP, 2010 WL 11500087, at *3 (N.D. Ga. Feb. 16, 2010) (plaintiff’s

allegation that development activities caused silt and sediment-laden water to be discharged into

lakes and surrounding wetlands constituted sufficient averment of “ongoing violation” to plead

that discharge was continuous or intermittent under CWA); New Manchester Resort & Golf,

LLC v. Douglasville Development, LLC, 734 F.Supp.2d 1326 (N.D. Ga. 2010) (corporate owner

of wetlands suffered injury-in-fact, for standing purposes, in its suit alleging that upstream

landowner's sediment-laden storm water discharges in stream that passed through wetlands

violated Clean Water Act (CWA); wetlands owner alleged it received sediment deposits of

approximately 2,834.5 cubic yards from stream, which undermined health of wetlands and would

require clean up cost of $980,000, and even though plaintiff was a corporation, it had property

and economic interests that were affected by the deposits); Flint Riverkeeper, Inc. v. Southern

Mills, Inc., 276 F.Supp.3d 1359 (M.D. Ga. 2017), certification denied 261 F.Supp.3d 1345

(allegations in complaint brought by environmental group and property owners against protective

fabric manufacturer for violations of CWA were sufficient to state a continuous or intermittent

violation of the Act, as required for court's jurisdiction over the citizen suit; complaint alleged

that manufacturer's land application system used to treat industrial wastewater generated at its

plant was overburdened and oversaturated with polluted wastewater, causing loss of soil

structure and increased runoff, and that such deficiencies, which caused high levels of sodium,




                                                 11
    Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 12 of 17



calcium, potassium, nitrates, and other chemicals in navigable waters were continuous or

intermittent, having the potential to reoccur).

       In stark contrast to this body of law, Plaintiff's’ allegations concerning their supposed

injury are nothing more than speculative and conclusory; and in the end, they rest not on any

actual environmental or aesthetic degradation, but only in a supposed procedural harm.

       Plaintiffs allege that the existence of the less than .5 acre fill has destroyed a “natural

barrier” upstream from the area where their members participate in various recreational

activities, but at no point do they say how these activities have actually been impacted, claiming

instead that the area has been “harmfully impacted” and that their members’ “future enjoyment”

of recreational activities are “potentially” in jeopardy. (Doc. 1, ¶ 44.) This is patently insufficient

to allege an injury-in-fact for standing purposes. To survive a motion to dismiss, the complaint

must include enough facts to raise a right to relief above the speculative level. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007).

       What is especially peculiar about this claim, apart from its vagueness, is that Plaintiffs

necessarily imply that, had Sea Island constructed a commercial structure as Plaintiffs believe it

should have done, there would be no harm – despite the fact that the structure necessarily would

have rested upon the fill in question, and thus the fill would continue to be in existence. (Id.,

¶ 144). The root of Plaintiffs’ claims stem from the allegation that Sea Island is not in

compliance with its permit because Sea Island did not build a structure (Id., ¶ 147); but the

absence of a structure does not cause the continued existence of the fill on which it would rest,

and the fill is the alleged source of the supposed environmental harm. So, by the very nature of




                                                  12
     Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 13 of 17



the Complaint, Defendants do not plead the existence of any particular injury-in-fact simply

because the fill exists without a structure on it.3 See, Bell Atl. Corp., supra.

         Finally, Plaintiffs claim that they have been harmed by being denied the opportunity to

participate in the public comment process required for individual permits under the CWA, which

public comment is not required for general permits. (Doc. 1, ¶¶ 35, 38, 45, 49, 52.) But this is

merely a procedural harm, not a concrete or particularized injury sufficient to confer Article III

standing. See Summers, 555 U.S. at 488 (“[D]eprivation of a procedural right without some

concrete interest that is affected by the deprivation … is insufficient to create Article III

standing.”). Having failed, then, to sufficiently allege an injury-in-fact, Plaintiffs lack standing to

bring suit. Consequently, the Court lacks subject matter jurisdiction over Plaintiffs’ claims, and

all claims asserted in this action should be dismissed.

             E. PLAINTIFFS’ COMPLAINT CONSTITUTES                           AN    IMPERMISSIBLE “SHOTGUN”
                PLEADING.

         The typical “shotgun” complaint “contains several counts, each one incorporating by

reference the allegations of its predecessors, leading to a situation where most of the counts …

contain irrelevant factual allegations and legal conclusions.” Strategic Income Fund, L.L.C. v.

Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002). They are “calculated to

confuse the enemy, and the court, so that theories for relief not provided by law and which can

prejudice an opponent’s case, especially before the jury, can be masked....” Weiland v. Palm

Beach Cty. Sheriff's Office, 792 F.3d 1313, 1320 (11th Cir. 2015), quoting T.F.S. Inc. v. Shelby

Mut. Ins. Co., 760 F.2d 1520, 1544, n. 14 (11th Cir. 1985). Shotgun pleadings violate the rule


3
  In the same vein, to the extent that the Complaint attempts to allege a harm on the basis of unnatural discharge or
runoff, it is bizarre that Plaintiffs also claim to have been injured by the absence of a structure. Had a structure been
built on the site, this would create impervious surfaces that impact the natural infiltration of stormwater runoff. See,
e.g., McLeod v. Columbia County, GA, 254 F.Supp.2d 1340.


                                                          13
    Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 14 of 17



setting forth the notice pleading standard by failing, to one degree or another, to give the

defendants adequate notice of the claims against them and the grounds on which each claim

rests, and for that reason, are properly subject to dismissal. See Vibe Micro, Inc. v. Shabanets,

878 F.3d 1291, 1295 (11th Cir. 2018).

       Plaintiffs’ Complaint is a lengthy amalgamation of competing and intertwined theories of

liability. Not only does each count of the Complaint incorporate by reference all preceding

allegations, but no fewer than four (4) separate counts assert the exact same theory of liability,

worded slightly differently. (See Counts 1,2, 4, and 6, Doc. 1, ¶¶ 149-159, 164-167, 177-180,

asserting in various forms that Sea Island’s static fill constitutes an illegal “discharge” into

United States waters in violation of the CWA.) Further, what appears to be the real issue – that

Sea Island allegedly misrepresented its justification when applying for its fill permit and

ultimately failed to meet the conditions thereof by failing to complete a structure (Id., Count 3,

¶¶ 160-163, 168-176) – is nestled among the remaining, duplicative counts concerning

“discharge,” despite bearing no relation whatsoever to the “discharge” issue. These claims are,

indeed, entirely spurious, because there is no cause of action under the CWA for a private citizen

to bring suit to remedy any alleged misrepresentation by an entity in the course of that entity

applying for a nationwide permit from the Army Corps of Engineers. (See generally Part III, A

and B, above.) Clearly, these allegations are designed to “muddy the waters” and, ultimately, to

prejudice a jury against Sea Island. The Complaint in this matter is therefore a classic “shotgun

pleading,” and dismissal of each and every claim asserted therein is warranted.




                                               14
      Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 15 of 17



II.     CONCLUSION

        This purported “citizen suit” should be dismissed pursuant to Rule 12(b)(1) and 12(b)(6)

because (1) there is no independent authorization of citizen suits for alleged violations of general

nationwide permits; (2) Sea Island was operating in accordance with NWP 39; and (3) at all

times Sea Island has been in compliance with its permit. Further, Plaintiffs lack standing to sue,

and consequently the Court lacks subject matter jurisdiction over this action, because Plaintiffs

fail to allege a concrete “injury-in-fact.” Plaintiffs fail to state a claim for relief under the CWA

because their anticipated harm to “future enjoyment” of an offsite recreational area does not rise

above the speculative level; and the repetitive nature of their consistently reincorporated claims,

interspersed with an irrelevant theory of recovery that is not in fact actionable at law, renders

their Complaint an impermissible “shotgun pleading.”            Finally, Plaintiff’s allegations are

conclusory throughout, and do not include enough facts to raise a right of relief above the

speculation level as set forth in Bell Atl. Corp. v. Twombly. For all these reasons, Defendant

Sea Island respectfully requests that its Motion to Dismiss be GRANTED, that each and every

claim asserted against it in Plaintiffs’ Complaint be dismissed, that Plaintiffs take nothing, and

that Sea Island be awarded its costs incurred in this action.

        Respectfully submitted this 9th day of May, 2019.


                                                   HALL BOOTH SMITH, P.C.


                                                   /s/ James B. Durham
3528 Darien Highway, Suite 300                     JAMES B. DURHAM
Brunswick, Georgia 31525                           Georgia Bar No. 235526
Phone: (912) 554-0093                              Attorney for Defendant
Fax: (912) 554-1973                                Sea Island Acquisition, LLC
Email: jdurham@hallboothsmith.com




                                                 15
      Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 16 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

 THE GLYNN ENVIRONMENTAL
 COALITION, INC. AND CENTER FOR A
 SUSTAINABLE COAST, INC.,

         Plaintiffs,

 v.                                                            CIVIL ACTION FILE
                                                                 NO. 2:19-CV-50
 SEA ISLAND ACQUISITION, LLC,

         Defendant.




                                CERTIFICATE OF SERVICE



        I hereby certify that I have this day served a copy of the Defendant’s Motion to Dismiss

and Brief in Support of Defendant’s Motion to Dismiss upon all parties to this matter by

depositing a true copy of same in the U.S. Mail, proper postage prepaid, addressed to counsel of

record as follows and/or filing said documents with the CM/ECF system which will

automatically send electronic notification to the following:

                                      E. Righton J. Lewis
                                      BUTLER SNOW, LLP
                                1170 Peachtree St. NE, Suite 1900
                                       Atlanta, GA 30309

        Respectfully submitted this 9th day of May, 2019.

                                                  HALL BOOTH SMITH, P.C.


                                                  /s/ James B. Durham
                                                  JAMES B. DURHAM
3528 Darien Highway, Suite 300                    Georgia Bar No. 235526
Brunswick, Georgia 31525                          Attorney for Defendant

                                                16
    Case 2:19-cv-00050-JRH-BWC Document 6-1 Filed 05/09/19 Page 17 of 17



Phone: (912) 554-0093                 Sea Island Acquisition, LLC
Fax: (912) 554-1973
Email: jdurham@hallboothsmith.com




                                     17
